AKER, Justice,
dissenting.
The stated purpose of the Crime Victims Compensation Act is to give financial relief to needy innocent victims of crime. KRS 346.010. Given this purpose, I feel that the court’s interpretation of this statute is unnecessarily restrictive. When a statute has a clearly stated purpose, it should be liberally construed to give effect to that purpose. Department of Revenue v. Derringer, Ky., 399 S.W.2d 482 (1966).
The Board argued in its brief that larger sums would have been appropriated under the Crime Victims Compensation Act if the legislature had intended to compensate victims whose injuries were inflicted by automobiles. This argument loses its force when it is considered that many of these kinds of injuries would be compensated under the Motor Vehicle Reparations Act, KRS 304.39-010 et seq., and that any double recovery under the Crime Victims Compensation Act is disallowed by KRS 346.140.
It seems to me that the effect of the decision of the majority is to place too much emphasis on the type of instrument used to commit the crime. Obviously the legislature meant to exclude from coverage the victims of purely negligent conduct by automobile drivers. But when the driver’s conduct rises to the level of criminal activity, as it does in this case, the victims of his crime should be compensated regardless of the type of instrument used to inflict them.